EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. 
In response to the AFCP 2.0 request filed on July 25, 2022, the Examiner attempted to contact Applicant’s representative on August 8, 2022 and August 9, 2022 to schedule the requested interview and to resolve the remaining issues in the claims via Examiner’s Amendment. The Examiner left multiple voicemails, but no response has been received as of August 11, 2022. 
The Examiner notes that the following amendments are minor changes that are intended to correct typographical errors and/or to enhance the consistency of the claims to better correspond with amendments already made by Applicant in the After-Final Response. As such, the amendments below are not considered to alter the scope of the allowed claims.
To expedite prosecution, and because the changes only involve minor, non-scope-altering, clarifying amendments, the Examiner submits the Examiner’s Amendment and Notice of Allowance herewith.
Applicant is advised that, should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 11 and 15 are amended as seen below. 
The amendments are made to the set of claims filed on July 25, 2022.

-- 11.	A protection device for an ischial, perineal, and urogenital area of a user, the protection device comprising: 
- a folding main body, which is shaped like a parallelogram or rhomboid with rounded corners  and having an internal surface that is coupled with a plurality of paddings separated by a plurality of dividing segments; 
- two elastically extendable straps coupled at a first end of each strap with said main body; and 
- at least one means for temporary interconnection coupled with a second end of one of said straps, wherein said main body, which is shaped like a parallelogram or rhomboid  with rounded corners, has a first diagonal intersecting, approximately two-thirds along a length of said main body, a second diagonal, said main body having two adjacent longer sides of equal length and two adjacent shorter sides of equal length, said main body having rounded corners, 
wherein a first slot, a second slot, and a third slot are arranged in sequence and provided at the first diagonal on said main body, said first slot being shaped like an isosceles triangle, with rounded corners, and being provided between said two longer sides, and being shorter than said second and third slots.

15.	The protection device according to claim 11, wherein said third slot is shaped like an [[is]] isosceles triangle, with rounded corners, and is provided between said two shorter sides and is longer than said first slot and shorter than said second slot.   --


	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
None of the prior art, alone or in combination, teaches a protection device for an ischial, perineal, and urogenital area of a user, the protection device having, in combination with other limitations: a folding main body which is shaped like a parallelogram or rhomboid with rounded corners, and having a plurality of paddings separated by a plurality of dividing segments; two elastically extendable straps coupled to the main body; at least one means for temporary interconnection coupled with one of said straps; said main body further including two adjacent longer sides of equal length and two adjacent shorter sides of equal length, and a first slot, a second slot, and a third slot provided on said main body along a first diagonal of said main body, wherein said first slot is shaped like an isosceles triangle with rounded corners and is provided between two longer sides of said main body, said first slot being shorter than said second and third slots.
The closest prior art of record is Shaw (US Patent No. 4,229,835) in view of Garneau (US PG Pub 2013/0000025), Jacobs (US Patent No. 3,807,793), and Hazlewood et al. (herein Hazlewood)(US PG Pub 2017/0202278), as discussed in the Final Rejection mailed on June 3, 2022. Shaw, Garneau, Jacobs, and Hazlewood together teach all of the claim limitations except wherein the main body includes a first slot, a second slot, and a third slot provided on said main body along a first diagonal of said main body, wherein said first slot is shaped like an isosceles triangle with rounded corners and is provided between two longer sides of said main body, said first slot being shorter than said second and third slots. 
While Shaw teaches wherein the main body may include a plurality of apertures (16b) to aid in aeration (see Fig. 2 and column 3, lines 30-32), said apertures do not form slots (most commonly defined as a narrow opening or groove, see definition 1 of “slot” via Merriam-Webster.com). 
Furthermore, while it is generally known in the art to provide different shapes and/or sizes of apertures for decorative and/or functional purposes, absent a teaching in the prior art, it would not have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have specifically modified Shaw’s circular apertures to 1) be slot-shaped, 2) have the first slot also be shaped like an isosceles triangle with rounded corners, and 3) have the first slot specifically be shorter than the second and third slots. The specificity of the combination of changes would be improper hindsight modification based solely upon Applicant’s disclosure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 11 and 14-20 are allowed over the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELYN BRAVO whose telephone number is (571)270-0581. The examiner can normally be reached Mon - Fri 9:30am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup, can be reached at (571) 272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELYN BRAVO/Primary Examiner, Art Unit 3732